DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 5, 7, 9 and 13 are objected to because of the following informalities:  
Claim 4 recites the limitation “the first end over” in line 1.  It is suggested to amend it to --- the first end cover ---.
Claim 5 recites the limitation “an end of the first portion” in line 4.  It is suggested to amend it to --- the one end of the first portion ---.
Claim 7 recites the limitation “the second outlet” in line 6.  It is suggested to amend it to --- the second opening ---.
Claim 9 recites the limitation “the first fluid inlet” in line 3.  It is suggested to amend it to --- the fluid inlet ---.
Claim 13 recites the limitation “claim 9” in line 1.  It is suggested to amend it to --- claim 10 ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first fluid outlet is formed between an end of the tube body where the second opening is located, the first fluid outlet communicating with the fluid inlet to form a first fluid channel;” in lines 6-8.  It is unclear that the first fluid outlet is formed between an end of the tube body and what?  In order to expedite the prosecution, the office action assumes that “a first fluid outlet is formed between an end of the tube body, where the second opening is located, and the housing” per paragraph [0040] of Specification of the instant application.
Claim 7 recites the limitation "the second fluid outlet" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the body” in line 1.  Is it the main body or the tube body? Therefore, the scope of the limitation “the body” is unclear.  In order to expedite the prosecution, the office action assumes that “the body” is “the main body”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gammack et al. (US 2015/0007442; hereinafter Gammack) and Sakuma et al. (US 2016/0213122; hereinafter Sakuma).

    PNG
    media_image1.png
    505
    244
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    518
    256
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    339
    439
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    663
    362
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    362
    358
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    674
    467
    media_image6.png
    Greyscale


Regarding claims 1, 4, Gammack discloses a handheld hair drying apparatus (10, fig. 1), comprising: 
a handle (20, fig. 1) including a fluid inlet (40, fig. 1); 
a main body (30, fig. 3) including a housing (360, fig. 3), a tube body (310, fig. 3); the housing (360, fig. 3) is connected to the handle (20, fig. 1); the tube body (310, fig. 3) passes through the housing (360, fig. 3) coaxially and is connected to the housing (360, fig. 3); the tube body (310, fig. 3) has a first opening (320, fig. 3) and a second opening (340, fig. 3) opposite to each other, a first fluid outlet (440, fig. 3) is formed between an end of the tube body (310, fig. 3) where the second opening (340, fig. 3) is located, (and the housing) (360, fig. 3), the first fluid outlet (440, fig. 3) communicating with the fluid inlet (40, fig. 1) to form a first fluid channel (400, fig. 3); and 
a controller (64, fig. 3) arranged inside the tube body (310, fig. 3).
Gammack does not disclose the main body including a first end cover; and the first end cover enclosing the first opening; (Application claim 1) 
wherein the first end over (the first end cover) is detachably connected to the tube body.  (Application claim 4)
Sakuma teaches a main body (Sakuma, 3, fig. 1) including a first end cover (Sakuma, 1, fig. 1); and the first end cover (Sakuma, 1, fig. 1) enclosing the first opening (Sakuma, 20, fig. 1); (Application claim 1)
wherein the first end over (the first end cover) (Sakuma, 1, fig. 1) is detachably connected to the tube body (Sakuma, 71, fig. 1) (via items 2, 3, fig. 1).  (Application claim 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the handheld hair drying apparatus of Gammack with the main body including a first end cover; and the first end cover enclosing the first opening; (Application claim 1) wherein the first end cover is detachably connected to the tube body (Application claim 4), as taught by Sakuma, for preventing foreign particles from entering the handheld hair drying apparatus which would result in preventing the foreign particles from blowing onto the user’s hair and/or preventing the handheld hair drying apparatus from getting damages.  Thus, the handheld hair drying apparatus is safely to use and the life-span of the handheld hair drying apparatus is longer and thus benefit the consumer.

Regarding claim 9, Gammack as modified discloses wherein the handle (20, fig. 1) includes a first end (24, fig. 1) and a second end (222, fig. 1) arranged opposite to each other; the first end (24, fig. 1) is provided with the first fluid inlet (40, fig. 1), the second end (22, fig. 1) connected to the housing (360, fig. 3) (fig. 1), a direction extending from the first end (24, fig. 1) 

Regarding claim 10, Gammack as modified discloses wherein the main body (30, fig. 3) further includes a first flow-guiding element (700, fig. 1) located within the first fluid channel (400, fig. 3) and connected to the tube body (310, fig. 3); the first flow-guiding element (700, fig. 1) is configured to guide the fluid inside the first fluid channel (400, fig. 3) to flow from the first opening (320, fig. 3) to the second opening (340, fig. 3) within the housing (360, fig. 3).

Regarding claim 11, Gammack as modified discloses wherein the first flow-guiding element (700, fig. 1) includes a body (body portion of item 700 at item 710, figs. 3, 12a, 12b), a first convex (as shown in ANNOTATED fig. 12a) and a second convex (as shown in ANNOTATED fig. 12a), the body (body portion of item 700 at item 710, figs. 3, 12a, 12b) being connected to the tube body (310, fig. 3); the first convex (as shown in ANNOTATED fig. 12a) and the second convex (as shown in ANNOTATED fig. 12a) are arranged on the body (body portion of item 700 at item 710, figs. 3, 12a, 12b), the first convex (as shown in ANNOTATED fig. 12a) being opposite to the second convex (as shown in ANNOTATED fig. 12a).

Regarding claim 12, Gammack as modified discloses wherein one end of the body (body portion of item 700 at item 710, figs. 3, 12a, 12b) distal to the second end (22, fig. 1) bends along a direction from the first opening (320, fig. 3) to the second opening (340, fig. 3).

Regarding claim 13, Gammack as modified discloses wherein the body (the main body) (30, fig. 3) further includes a second flow-guiding element (left side portion or right side portion of item 700 at item 740, ANNOTATED fig. 12a); the second flow-guiding element (left side portion or right side portion of item 700 at item 740, ANNOTATED fig. 12a) is arranged on another side of the tube body (310, fig. 3) relative to the second end (22, fig. 1); the second flow-guiding element (left side portion or right side portion of item 700 at item 740, ANNOTATED fig. 12a) is configured to guide the fluid inside the first fluid channel (400, fig. 3) to flow from the first opening (320, fig. 3) to the second opening (340, fig. 3) within the housing (360, fig. 3).

Regarding claim 14, Gammack as modified discloses wherein two second flow-guiding elements (left side portion and right side portion of item 700 at item 740, ANNOTATED fig. 12a) are provided and arranged opposite to each other.

Claims 2, 3, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gammack and Sakuma as applied to claim 1 above, and further in view of Chen et al. (CN107307558 A; hereinafter Chen).

    PNG
    media_image7.png
    668
    388
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    569
    536
    media_image8.png
    Greyscale


Regarding claim 2, Gammack as modified discloses the limitations of the handheld hair drying apparatus of claim 1 above, but does not disclose wherein the tube body is configured with a flow-guiding hole; the flow-guiding hole communicates with the second opening to form a second fluid channel, the second fluid channel communicating with the first fluid channel.
Chen teaches a tube body (Chen, 22, 23, figs. 2, 3) is configured with a flow-guiding hole (Chen, flow guiding hole at item 8, fig. 3; comprising an ion generator); the flow-guiding hole (Chen, flow guiding hole at item 8, fig. 3) communicates with the second opening (Chen, exit opening of item 22, 23, ANNOTATED fig. 3) to form a second fluid channel (Chen, 3, fig. 3), the second fluid channel (Chen, 3, fig. 3) communicating with the first fluid channel (Chen, 4, fig. 3).
Gammack with the tube body is configured with a flow-guiding hole; the flow-guiding hole communicates with the second opening to form a second fluid channel, the second fluid channel communicating with the first fluid channel, as taught by Chen, for allowing to incorporate an ion generator into the handheld hair drying apparatus for injecting the ions into the drying air flow which would result in improving the condition of the user’s hair and making the user’s hair easier to comb.  Thus, the handheld hair drying apparatus operates more efficiently and thus benefits the consumer. 

Regarding claim 3, Gammack as modified discloses wherein the handheld hair drying apparatus further includes a heater sheathing (80, fig. 3) around the tube body (310, fig. 3) and arranged between the flow-guiding hole (Chen, flow guiding hole at item 8, fig. 3) (after Chen taught above, the heater sheathing of Gammack should be arranged between the flow-guiding hole of Chen and the second opening 340 of Gammack) and the second opening (340, fig. 3).

Regarding claims 5 & 6, Gammack as modified discloses the limitations of the handheld hair drying apparatus of claim 1 above, but does not disclose wherein the tube body includes a first portion and a second portion arranged coaxially, one end of the first portion connected to the housing, another end detachably connected to the second portion, wherein an end of the first portion connected to the housing is provided with the first opening, an end of the second portion distal to the first portion is provided with the second opening; (Application claim 5) and

Chen teaches a tube body (Chen, 22, 23, figs. 2, 3) includes a first portion (Chen, 23, figs. 2, 3) and a second portion (Chen, 22, figs. 2, 3) arranged coaxially, one end of the first portion (Chen, 23, figs. 2, 3) connected to the housing (Chen, 21, figs. 2, 3), another end detachably connected to the second portion (Chen, 22, figs. 2, 3), wherein an end (the one end) of the first portion (Chen, 23, figs. 2, 3) connected to the housing (Chen, 21, figs. 2, 3) is provided with the first opening (Chen, inlet opening of item 22, 23 at item 72, ANNOTATED fig. 3), an end of the second portion (Chen, 22, figs. 2, 3) distal to the first portion is (Chen, 23, figs. 2, 3) provided with the second opening (Chen, exit opening of item 22, 23, ANNOTATED fig. 3); (Application claim 5) and
wherein the first portion (Chen, 23, figs. 2, 3) is of horn shape (Chen, as shown in fig. 3); a smaller end (Chen, at detachably connected joint as shown in ANNOTATED fig. 3) of the first portion (Chen, 23, figs. 2, 3) is connected to the second portion (Chen, 22, figs. 2, 3). (Application claim 6)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the handheld hair drying apparatus of Gammack with the tube body includes a first portion and a second portion arranged coaxially, one end of the first portion connected to the housing, another end detachably connected to the second portion, wherein an end of the first portion connected to the housing is provided with the first opening, an end of the second portion distal to the first portion is provided with the second opening; (Application claim 5) and wherein the first portion is of horn shape; a smaller end of the first portion is connected to the second portion. (Application claim 6), as taught by Chen, for 

Regarding claim 7, Gammack as modified discloses wherein the main body (30, fig. 3) further includes a second end cover (600, fig. 13); the second end cover (600, fig. 13) is connected to at least one of the tube body (310, fig. 3)(fig. 13) and the housing (360, fig. 3)(fig. 13); at least part of the second end cover (600, fig. 13) extends from the second opening (340, fig. 3) to inside of the tube body (310, fig. 3)(fig. 13), the second end cover (600, fig. 13) and an inner wall of the tube body (310, fig. 3) forming the second fluid outlet (as shown in ANNOTATED fig. 15); the second fluid outlet (as shown in ANNOTATED fig. 15) is commutated with the second outlet (the second opening) (340, fig. 3)(ANNOTATED fig. 15); a confluence outlet (outlet at item 630, fig. 15) is formed between the second end cover (600, fig. 13) and an inner wall (inner wall of item 360 at item 362, fig. 15) of the housing (360, fig. 3); the confluence outlet (outlet at item 630, fig. 15) communicate with the first fluid outlet (440, fig. 3) and the second fluid outlet (as shown in ANNOTATED fig. 15).

Regarding claim 8, Gammack as modified discloses wherein the second end cover (600, fig. 13) is detachably connected to the tube body (310, fig. 3)(fig. 13).

 	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JORGE A PEREIRO/Primary Examiner, Art Unit 3799